PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/533,151
Filing Date: 5 Nov 2014
Appellant(s): Panasonic Intellectual Property Corporation of America



__________________
[Stephen W. Kopchik]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 3/8/2022 appealing from the Office action mailed on 11/4/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/4/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 17 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include the following claim limitation “inverse quantizes the quantized coefficients to output the transform coefficients without using the quantization matrix”. It is noted that the amended claim indicates the outputs of inverse quantization of the quantized coefficients without using the quantization matrix are the transform coefficients.  However, according to the paragraph [0112] of the original specification the outputs of that process should be inverse quantized coefficients (i.e. In Step S171, whether or not scaling_list_present_flag is 0 or whether or not the orthogonal transform skip flag is ON, that is, this flag has a value of 1, is determined. When the result of this determination is true (Yes in Step S171), the inverse quantization process is performed on the quantized coefficient without the use of the quantization matrix, with the result that an inverse quantized coefficient is calculated) [para. 0112].  Therefore, the amended claim is contradicted with the description in the specification. As a result, the claim limitation inverse quantizes the quantized coefficients to output the transform coefficients without using the quantization matrix” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  In this Office action, the limitation “to output the transform coefficients” has no patentability weight in this context and is not considered.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 17 recites the following limitation "wherein, in response to the transform skip flag indicating that the inverse transformation is not to be applied to the transform coefficients of the current block to be decoded, the processing circuitry (i) inverse quantizes the quantized coefficients to output the transform coefficients without using the quantization matrix and (ii) sets the transform coefficients as residual samples of the current block". As it was discussed in the previous discussion for the 35 U.S.C. 112(a) rejection, the outputs of inverse quantization of the quantized coefficients without using the quantization matrix should be the inversed quantized coefficients. Hence it is not clear to reader how the transform coefficients are obtained when the claim indicates that the transform skip flag is on, which means there is no inverse transformation operation, as a result no transform coefficients are generated. Hence the operation “sets the transform coefficients as residual samples of the current block” cannot be done.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shibahara et al. (US Patent Application Publication 2012/0127003 A1), (“Shibahara”), in view of Mrak et al. (UK Patent Application GB 2492333 A), (“Mrak”), further in view of Sato et al. (US Patent 7,295,609 B2), (“Sato”).
Regarding claim 17, Shibahara meets the claim limitations as follow.  
A decoder (i.e. a decoding apparatus) [Shibahara: para. 0006], comprising: processing circuitry (i.e. The system control unit ex407 includes, for example, a microprocessor) [Shibahara:  para. 0791]; and storage (i.e. memory ex511) [Shibahara:  para. 0799] connected to the processing circuitry (i.e. a control unit ex501 including a CPU ex502, a memory controller ex503, and a stream controller ex504) [Shibahara: para. 0799], wherein the processing circuitry (i.e. a microprocessor) [Shibahara:  para. 0791], in operation of executing programming stored in the storage (i.e. The system control unit ex407 includes, for example, a microprocessor, and executes processing by causing a computer to execute a program) [Shibahara:  para. 0791], (i) inverse quantizes quantized coefficients to output transform coefficients (i.e. inverse quantizing the decoded quantized coefficients to generate a decoded transformed output signal) [Shibahara:  claim 8] and (ii) parses (i.e. decoding) [Shibahara:  para. 0789] a transform skip flag ((i.e. decoding a coded signal) [Shibahara: para. 0431]; (i.e. a coding parameter indicates a prediction mode) [Shibahara: para. 0465]) indicating whether or not to apply inverse transformation to the transform coefficients ((i.e. prediction signal based on an already coded signal stored in the memory 760 (Step S405). Step S405 is skipped in the case of decoding a coded signal generated according to a coding method for directly transforming an input signal) [Shibahara:  para. 0720]; ; (i.e. The control unit 740 outputs a control signal for controlling operations performed by the inverse transform unit 730, based on local information. The local information is an example of coding parameters, and is information indicating an index associated with inverse transform coefficients and division and synthesis information, a prediction mode used in the coding, or the like) [Shibahara:  para. 0424]; (i.e. skipping determinations of first transform coefficients, and thus to reduce the calculation amount) [Shibahara:  para. 0250]; (i.e. Here, transform on a row or a column made up of only one element does not provide any substantial effect even if it is performed. Thus, it is possible to skip such a transform) [Shibahara:  para. 0603]), wherein, in response to the transform skip flag indicating that ((i.e. skipping determinations of first transform coefficients) [Shibahara:  para. 0250]; (i.e. a coded signal) [Shibahara: para. 0431]; (i.e. a coding parameter indicates a prediction mode) [Shibahara: para. 0465]) the inverse transformation is to be applied ((i.e. in the case where a coding parameter shows a prediction mode by extrapolation in a predetermined direction in the second transform) [Shibahara:  para. 0416]; (i.e. second transform on a two-dimensional) [Shibahara: para. 0238]; (i.e. a second inverse transform is applied, by shifting in the horizontal direction and the vertical direction at approximately the same time and by making a return at the end of a block) [Shibahara:  para. 0714]) to the transform coefficients of a current block to be decoded (i.e. an inverse transform unit configured to inverse transform the decoded transformed output signal to generate a decoded signal) [Shibahara:  para. 0269; Figs. 11-17], the processing circuitry (i.e. The system control unit ex407 includes, for example, a microprocessor, and executes processing by causing a computer to execute a program) [Shibahara:  para. 0791] (i) inverse quantizes the quantized coefficients (i.e. the inverse quantization unit 320 inverse quantizes the quantized coefficients to generate a decoded transformed output signal) [Shibahara:  para. 0432; Figs. 20-24B, 27-28] using a quantization matrix (i.e. the first decoded transformed output signal is modified by weighting the first decoded  partial signal using a weight scale of a quantization matrix that is used in said inverse quantizing) [Shibahara:  claim 11] and (ii) inverse transforms the transform coefficients to output inverse transformed coefficients as residual samples of the current block ((i.e. an inverse transform unit configured to inverse transform the decoded transformed output signal to generate a decoded signal) [Shibahara:  para. 0269; Figs. 11-17; Figs. 6-7, 15, 19]; (i.e. a second inverse transform is applied, by shifting in the horizontal direction and the vertical direction at approximately the same time and by making a return at the end of a block) [Shibahara:  para. 0714]), and wherein, in response to the transform skip flag indicating that ((i.e. skipping determinations of first transform coefficients) [Shibahara:  para. 0250]; (i.e. a coded signal) [Shibahara: para. 0431]; (i.e. a coding parameter indicates a prediction mode) [Shibahara: para. 0465]) the inverse transformation is not to be applied to the transform coefficients of the current block to be decoded ((i.e. it is possible to skip such a transform) [Shibahara:  para. 0568]; (i.e. Here, transform on a row or a column made up of only one element does not provide any substantial effect even if it is performed. Thus, it is possible to skip such a transform) [Shibahara:  para. 0603]), the processing circuitry (i.e. The system control unit ex407 includes, for example, a microprocessor, and executes processing by causing a computer to execute a program) [Shibahara:  para. 0791]  (i) inverse quantizes the quantized coefficients (i.e. the inverse quantization unit 320 inverse quantizes the quantized coefficients to generate a decoded transformed output signal) [Shibahara:  para. 0432; Figs. 20-24B, 27-28] to output the transform coefficients without using the quantization matrix (i.e. Here, it is possible to perform these processes only when the transform target input signal has a small amount of data, and to skip the norm modification and the weighting of the weight scale with an aim to reduce the calculation amount) [Shibahara:  para. 0552] and (ii) sets the transform coefficients as residual samples of the current block (i.e. receives, as a transform target input signal, one of a coding target signal (original signal) and a prediction error signal which represents a difference between the coding target signal and a prediction signal generated based on a previously-input coding target signal. Generally, a prediction error signal is input as a transform target) [Shibahara:  para. 0224].
Shibahara does not explicitly disclose the following claim limitations (Emphasis added). 
A decoder, comprising: processing circuitry; and storage connected to the processing circuitry, wherein the processing circuitry, in operation of executing programming stored in the storage, (i) inverse quantizes quantized coefficients to output transform coefficients and (ii) parses a transform skip flag indicating whether or not to apply inverse transformation to the transform coefficients, wherein, in response to the transform skip flag indicating that the inverse transformation is to be applied to the transform coefficients of a current block to be decoded, the processing circuitry (i) inverse quantizes the quantized coefficients using a quantization matrix and (ii) inverse transforms the transform coefficients to output inverse transformed coefficients as residual samples of the current block, and wherein, in response to the transform skip flag indicating that the inverse transformation is not to be applied to the transform coefficients of the current block to be decoded, the processing circuitry (i) inverse quantizes the quantized coefficients to output the transform coefficients without using the quantization matrix and (ii) sets the transform coefficients as residual samples of the current block.
However, in the same field of endeavor Mrak further discloses the claim limitations and the deficient claim limitations, as follows:
decoding a transform skip flag (i.e. Each transform skip mode is selected with corresponding (Tf0, Tf1) pair of flags, such that TS0: (1, 1 ), TS1: (1, 0), TS2: (0, 1) and TS3: (0,0)) [Mrak: page 5, line 17-19; Table 1]
(i.e. Each transform skip mode is selected with corresponding (Tf0, Tf1) pair of flags, such that TS0: (1, 1 ), TS1: (1, 0), TS2: (0, 1) and TS3: (0,0)) [Mrak: page 5, line 17-19; Table 1] (i.e. Each transform skip mode is selected with corresponding (Tf0, Tf1) pair of flags, such that TS0: (1, 1 ), TS1: (1, 0), TS2: (0, 1) and TS3: (0,0)) [Mrak: page 5, line 17-19; Table 1](i.e. Each transform skip mode is selected with corresponding (Tf0, Tf1) pair of flags, such that TS0: (1, 1 ), TS1: (1, 0), TS2: (0, 1) and TS3: (0,0)) [Mrak: page 5, line 17-19; Table 1] to output the transform coefficients 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Shibahara with Mrak to program the processor to support the transform skip mode.  
Therefore, the combination of Shibahara with Mrak will enable the coding system to improve the performance for the encoding and decoding process by saving the computational power for not calculating matrix operations [Shibahara:  para. 0019, 0603]; [Mrak: page 5, line 20-22].  In addition, the coding system also meets the requirement of the HEVC video coding standard [Mrak: page 3, line 11-16].
As it was discussed in the discussion for the 35 U.S.C. 112(a) rejection, the outputs of inverse quantization of the quantized coefficients without using the quantization matrix should be the inversed quantized coefficient, hence Shibahara and Mrak do not explicitly disclose the following claim limitations (Emphasis added). 
inverse quantizes the quantized coefficients to output the transform coefficients without using the quantization matrix,
However, in the same field of endeavor Sato further discloses related claim limitations as follows:
inverse quantizes the quantized coefficients to output the transform coefficients without using the quantization matrix (i.e. In quantization/dequantization according to the H.26L standard, unlike the MPEG2 standard, weighting of orthogonal transform coefficients using a quantization matrix is not allowed) [Sato: col. 6, line 66 – col. 7, line 2]; (i.e. In quantization/dequantization according to the H.26L standard, unlike the MPEG2 standard, weighting of orthogonal transform coefficients using a quantization matrix is not allowed) [Sato: col. 6, line 66 – col. 7, line 2]  – Note: Sata teaches that the quantization matrix is not allowed to generate weighting of orthogonal transform coefficients during the dequantization (i.e. inverse quantization) process.  In other words, the dequantization process may generate unweighting of orthogonal transform coefficients when the scaling quantization matrix is not applied]
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Shibahara and Mrak with Sato to program the system to apply no scaling operation during the transform skip mode.  
Therefore, the combination of Shibahara Mrak with Sato will enable the coding system saving the computational power for not calculating matrix operations [Shibahara:  para. 0019, 0603]; [Mrak: page 5, line 20-22]. 

(2) Response to Argument

In the Appeal Brief (“AB”), filed on 3/8/2022, the Appellant presents several arguments.

Regarding the U.S.C. 112(a) rejection, the Appellant cites the application specification lines 1-9 on page 21 (not on page 20 as shown in the AB), which describes operations of steps S181 to S183 in Fig. 8 of the specification; in which step S182 describes an operation: “copy inverse quantized coefficient as inverse orthogonal transform coefficient”,  then the Appellant argues that:
“In this regard, the following are known in the art as a matter of course:
(i) transform and quantization are performed in encoding as in the following order:
residual of pixel value [Wingdings font/0xE0] transform [Wingdings font/0xE0] transform coefficient [Wingdings font/0xE0] quantization [Wingdings font/0xE0] quantized coefficient; and
(ii) inverse quantization and inverse transform are performed in decoding in the following order: quantized coefficient [Wingdings font/0xE0] inverse quantization [Wingdings font/0xE0] transform coefficient = inverse quantized coefficient [Wingdings font/0xE0] inverse transform [Wingdings font/0xE0] residual of pixel value.
Accordingly, it is respectfully submitted that one of ordinary skill in the are would understand that an inverse quantized coefficient is equivalent to a transform coefficient based on the operation of transform and quantization in encoding and the operation of inverse quantization and inverse transform in decoding.
Therefore, it is respectfully submitted that the limitation of "to output transform coefficients" within the limitation of "inverse quantizes the quantized coefficients to output the transform coefficients without using the quantization matrix" does not introduce new matter, and as such, it is respectfully requested that the rejection of claim 17 under 35 U.S.C. 112, first paragraph, be withdrawn.” [Paragraphs 2-6, on page 4 of the AB]

This argument, however, is not persuasive for several reasons.
First, the application specification multiple times clearly indicates that the output of the inverse quantizes of quantization coefficient is an inverse quantized coefficient: (i.e. performing inverse quantization on the at least one quantized coefficient after the variable-length decoding, to calculate at least one inverse quantized coefficient) [Page 9, line 22-25]; (i.e. In Step S108, the inverse quantization process is performed on the quantized coefficient in the hereinafter-described manner, with the result that coefficient data including an inverse quantized coefficient is calculated) [Page 14, line 27-30; Fig. 2]; (i.e. When the result of this determination is true (Yes in Step S171), the inverse quantization process is performed on the quantized coefficient without the use of the quantization matrix, with the result that an inverse quantized coefficient is calculated in Step S172. When the result of the determining in Step S171 is false (No), that is, when scaling_list_present_flag has a value of 1 and the orthogonal transform skip flag has a value of 0, the inverse quantization process is performed on the quantized coefficient with the use of the quantization matrix, with the result that an inverse quantized coefficient is calculated in Step S173. Thus, when scaling_list_present_flag has a value of 0 or the orthogonal transform skip flag has a value of 1, the quantized coefficient is inversely quantized without the use of the quantization matrix, with the result that an inverse quantized coefficient is calculated) [Page 14, line 2-16; Fig. 7]. All of these descriptions clearly indicate that the outputs of the inverse quantization of quantized coefficients are inverse quantized coefficients and they are not the transform coefficients. Therefore the claim limitation “inverse quantizes the quantized coefficients to output the transform coefficients” is a new matter, which is not described in the application as originally filed.
Second, in order to support this argument, the Appellant cites lines 1-9 on page 21 of the specification, which describes step S182 in Fig. 8 and indicates that the output of step S182 is the output of step S172 in Fig. 7.  It is clear from the specification that step S172 (inverse quantization) and step S182 (copy the output of the inverse quantization) are two separated steps. Since the claim only includes the inverse quantization step S172 and does include the copy step S182, hence it is improper to assume that the output step S172 is the output of step S182, which is not included in the claim. It is noted that although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims (MPEP 2173.05).  As a result, the Appellant’s argument is not persuasive.   
Third, assuming for the sake of argument that the copy step S182 is implied in the claim, the claim limitation “inverse quantizes the quantized coefficients to output the transform coefficients” is still a new matter. It is noted that step S182 performs the operation “copy inverse quantized coefficient as inverse orthogonal transform coefficient” (Please see the description of step S182 in Fig. 8). However, the claim indicates that “inverse quantizes the quantized coefficients to output the transform coefficients”.  It is clear from the specification as well as by one with ordinary skills in the arts that “the transform coefficients” and the “inverse orthogonal transform coefficient” are not the same, because they are outputs of two different functional units.  The “transform coefficients” are outputs of the transformation in Step S104 in Fig. 2.  The “inverse orthogonal transform coefficient” on the other hand is an output of the inverse orthogonal transformation in Step S109 in Fig. 2. It is also well known in the art that values of “the transform coefficients” and values of the “inverse orthogonal transform coefficient” may be close but they are not the same due to the quantization and inverse quantization operations during the lossy encoding and lossy decoding.  Since the “the transform coefficients” specified in the claim and the “inverse orthogonal transform coefficient” described in the specification are not the same entity, as a result even if we assume that the step S182 is implied in the claim, the claim limitation “inverse quantizes the quantized coefficients to output the transform coefficients” is also not supported by the specification.  Hence the claim limitation “inverse quantizes the quantized coefficients to output the transform coefficients” is a new matter, which is not described in the application as originally filed. Moreover, since the Appellant cites the “inverse orthogonal transform coefficient” in the specification to argue that it is equivalent to “the transform coefficients” in the claim, it raises a question whether the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
From the discussion above, the Examiner respectfully maintains the U.S.C. 112(a) rejection. 

Regarding the U.S.C. 112(b) rejection, the Appellant recognizes the Examiner’s position is based on the U.S.C. 112(a) rejection, the Appellant then argues that since the ordinary skill in the arts would understand that the inverse quantized coefficient is equivalent to a transform coefficient, as a result the U.S.C. 112(b) rejection should also be withdrawn [Paragraphs 2-5, on page 5 of the AB].
The Examiner respectfully disagrees.  As it is explained in the discussions for the U.S.C. 112(a) rejection, according to the descriptions in the specification as well as it is well known in the art that the transform coefficient and the inverse orthogonal transform coefficient are not the same. Therefore, the claim limitation “inverse quantizes the quantized coefficients to output the transform coefficients” is a new matter, which is not described in the application as originally filed.  As a result, the U.S.C. 112(b) rejection is also maintained.

Regarding the U.S.C. 103 rejection, the Appellant presents several arguments.

Argument #1: 
The Appellant argues that “Sato fails to teach" ... inverse quantizes the quantized coefficients to output the transform coefficients without using the quantization matrix," as required by the above-noted features of claim 17.” [Paragraph 3 on page 7 of the AB]. 
To support this statement, the Appellant argues that “the cited portion of Sato contains no description related to " ... inverse quantizes the quantized coefficients to output the transform coefficients without using the quantization matrix," as required by the above-noted features of claim 17” [Paragraph 6 on page 6 to paragraph 1 on page 7 of the AB]. 
First, in response to Appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the claim is rejected under 35 U.S.C. 103 as being unpatentable over Shibahara et al. (US Patent Application Publication 2012/0127003 A1), (“Shibahara”), in view of Mrak et al. (UK Patent Application GB 2492333 A), (“Mrak”), further in view of Sato et al. (US Patent 7,295,609 B2), (“Sato”). Second, it is noted that in the U.S.C 112(a) rejection, the Office action (OA) indicates that the “output the transform coefficients“ has no patentable weight due to it is a new matter [Page 3 of the OA]. Therefore, the argued limitation would become "inverse quantizes the quantized coefficients   As a result, the cited references are not required to teach the “output the transform coefficients“ feature. However, for the sake of argument let consider a whole argued limitation. Shibahara teaches the argued limitation as follow: “inverse quantizes the quantized coefficients to output the transform coefficients (i.e. inverse quantizing the decoded quantized coefficients to generate a decoded transformed output signal) [Shibahara:  claim 8] without using the quantization matrix ((i.e. Here, it is possible to perform these processes only when the transform target input signal has a small amount of data, and to skip the norm modification and the weighting of the weight scale with an aim to reduce the calculation amount when the transform target input signal has a large amount of data. Here, it is also possible to perform the norm modification and the weighting of the weight scale only when the modification target signal is composed of non-zero coefficients, with an aim to reduce the calculation amount.) [Shibahara:  para. 0552]; (i.e. it is also possible to design the norm modification and the weighting of the weight scale to involve only shift and addition calculations instead of multiplications, with an aim to reduce the number of multiplications) [Shibahara:  para. 0555])”. It is noted that the application specification indicates that the inverse quantized without using the quantization matrix happens when the transform skip flag is enabled [Page 10, line 31-34].  In paragraph [0552] Shibahara discloses a scenario when the transform skip is applied to reduce calculations for the quantization and the inverse quantization. In this paragraph Shibahara also indicates that the modification of norm and weight scale factor could be done. It is noted that in his invention Shibahara multiple times describes how to calculating quantization and inverse quantization using the quantization matrix and weight scale factor [Shibahara:  para. 0024-0025; 0036; 0498-0510]. It is well known in the arts that the calculation of quantization and inverse quantization using the quantization matrix requires multiplication operations. However, in paragraph [0555] Shibahara discloses an improvement method that uses shift and add operations on the weighting of the weight scale without using multiplication operations. Since the calculation of quantization matrix requires multiplication operations, Shibahara discloses an approach to compute quantization and inverse quantization without using multiplication operations, or in other words, Shibahara discloses an approach to compute quantization and inverse quantization without using the quantization matrix.  Shibahara however does not explicitly mention “without using the quantization matrix” in paragraph [0555]. Sato further discloses the “without using the quantization matrix” limitation as follows: ((i.e. In quantization/dequantization according to the H.26L standard, unlike the MPEG2 standard, weighting of orthogonal transform coefficients using a quantization matrix is not allowed) [Sato: col. 6, line 66 – col. 7, line 2]; (i.e. In H.26L, a parameter QP used in quantization and dequantization is defined such that QP takes a value in the range of 0 to 31 and the quantization step size is increased by 12% each time QP increases by 1) [Sato: col. 6, line 18-21]). Sato discloses that in the H.26L standards, the quantization matrix is not allowed to generate weighting of orthogonal transform coefficients during the dequantization (i.e. inverse quantization) process.  Sato further discloses that the H.26L standards uses a quantization parameter, which is a number, not a quantization matrix to compute quantization and dequantization processes.  In short, Shibahara in view of Sato disclose the argued limitation.  As a result, the Appellant argument is not persuasive.
The Appellant also argues that “Additionally, assuming for the sake of argument that "weighting" of Sato can be interpreted as quantization, Appellant respectfully submits that “the cited portion of Sato merely discloses that quantization of orthogonal transform coefficients using a quantization matrix is not allowed, that is, the cited portion of Sato fails to disclose that quantization of orthogonal transform coefficients not using a quantization matrix is allowed.” [Paragraph 2 on page 7 of the AB].
The Examiner respectfully disagrees with the Appellant’s argument for at least two reasons. First, it is noted that “quantization of orthogonal transform coefficients not using a quantization matrix is allowed” is not a claim limitation.   Hence this argument is not relevant for discussion. Second, for the sake of the argument, let assume this argument is related to a limitation, Sato discloses features of the argument as follow: “quantization of orthogonal transform coefficients (i.e. The quantizer 15 quantizes the transform coefficients received from the orthogonal transformer 14) [Sato: col. 24, line 54-55; Fig. 1] not using a quantization matrix is allowed ((i.e. In quantization/dequantization according to the H.26L standard, unlike the MPEG2 standard, weighting of orthogonal transform coefficients using a quantization matrix is not allowed) [Sato: col. 6, line 66 – col. 7, line 2]; (i.e. In H.26L, a parameter QP used in quantization and dequantization is defined such that QP takes a value in the range of 0 to 31 and the quantization step size is increased by 12% each time QP increases by 1) [Sato: col. 6, line 18-21]”.  In these descriptions, Sato discloses that his system can perform quantization for orthogonal transform coefficients, and the quantization process is performed by a quantization parameter (QP), which is a number between 0 to 31. The quantization parameter is a number, not a matrix.  Hence, Sato discloses the second argument. As a result, the Appellant’s argument “Sato fails to disclose that quantization of orthogonal transform coefficients not using a quantization matrix is allowed” is not persuasive.    
Since both supporting arguments for the Argument #1 are not persuasive, the Appellant’s argument “Sato fails to teach" ... inverse quantizes the quantized coefficients to output the transform coefficients without using the quantization matrix," as required by the above-noted features of claim 17” is not persuasive.

Argument #2: 
The Appellant argues that “Appellant respectfully disagrees Shibahara teaches " ... inverse quantizes the quantized coefficients to output the transform coefficients without using the quantization matrix," as required by the above-noted features of claim 17.” [Paragraph 5 on page 7 of the AB].  
The Examiner respectfully disagrees with the Appellant’s argument for several reasons.
First, in response to Appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the claim is rejected under 35 U.S.C. 103 as being unpatentable over Shibahara et al. (US Patent Application Publication 2012/0127003 A1), (“Shibahara”), in view of Mrak et al. (UK Patent Application GB 2492333 A), (“Mrak”), further in view of Sato et al. (US Patent 7,295,609 B2), (“Sato”). 
Second, as it was shown in the response for the Argument #1, Shibahara teaches the argued limitation as follow: “inverse quantizes the quantized coefficients to output the transform coefficients (i.e. inverse quantizing the decoded quantized coefficients to generate a decoded transformed output signal) [Shibahara:  claim 8] without using the quantization matrix ((i.e. Here, it is possible to perform these processes only when the transform target input signal has a small amount of data, and to skip the norm modification and the weighting of the weight scale with an aim to reduce the calculation amount when the transform target input signal has a large amount of data. Here, it is also possible to perform the norm modification and the weighting of the weight scale only when the modification target signal is composed of non-zero coefficients, with an aim to reduce the calculation amount.) [Shibahara:  para. 0552]; (i.e. it is also possible to design the norm modification and the weighting of the weight scale to involve only shift and addition calculations instead of multiplications, with an aim to reduce the number of multiplications) [Shibahara:  para. 0555])”. It is noted that the application specification indicates that the inverse quantized without using the quantization matrix happens when the transform skip flag is enabled [Page 10, line 31-34].  In paragraph [0552] Shibahara discloses a scenario when the transform skip is applied to reduce calculations for the quantization and the inverse quantization. In this paragraph Shibahara also indicates that the modification of norm and weight scale factor could be done.  It is noted that in his invention Shibahara multiple times describes how to calculating quantization and inverse quantization using the quantization matrix and weight scale factor [Shibahara:  para. 0024-0025; 0036; 0498-0510]. It is well known in the arts that the calculation of quantization and inverse quantization using the quantization matrix requires multiple multiplication operations. However, in paragraph [0555] Shibahara discloses an improvement method that uses shift and add operations on the weighting of the weight scale without using multiplication operations.  Since the calculation of quantization matrix requires multiplication operations, Shibahara discloses an approach to compute quantization and inverse quantization without using multiplication operations, or in other words, Shibahara discloses an approach to compute quantization and inverse quantization without using the quantization matrix.  Shibahara however does not explicitly mention “without using the quantization matrix” in paragraph [0555]. Sato further discloses the “without using the quantization matrix” limitation as follows: ((i.e. In quantization/dequantization according to the H.26L standard, unlike the MPEG2 standard, weighting of orthogonal transform coefficients using a quantization matrix is not allowed) [Sato: col. 6, line 66 – col. 7, line 2]; (i.e. In H.26L, a parameter QP used in quantization and dequantization is defined such that QP takes a value in the range of 0 to 31 and the quantization step size is increased by 12% each time QP increases by 1) [Sato: col. 6, line 18-21]). Sato discloses that in the H.26L standards, the quantization matrix is not allowed to generate weighting of orthogonal transform coefficients during the dequantization (i.e. inverse quantization) process.  Sato further discloses that the H.26L standards use a quantization parameter, which is a number, not a quantization matrix to compute quantization and dequantization processes. In short, Shibahara in view of Sato disclose the argued limitation. As a result, the Appellant’s argument “Appellant respectfully disagrees Shibahara teaches " ... inverse quantizes the quantized coefficients to output the transform coefficients without using the quantization matrix," as required by the above-noted features of claim 17” is not persuasive.  

Argument #3: 
The Appellant argues that “Shibahara fails to disclose or suggest any embodiments not using the quantization matrix for the quantization or the inverse quantization.” [Paragraph 3 on page 8 of the AB], “Shibahara fails to disclose or suggest the feature of performing inverse quantization process without using the quantization matrix.” [Paragraph 1 on page 9 of the AB], “Shibahara fails to disclose inverse quantizing quantized coefficients without using a quantized matrix.” [Paragraph 2 on page 9 of the AB].    
The Examiner respectfully disagrees with the Appellant’s arguments for at least two reasons. 
First, in response to Appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the claim is rejected under 35 U.S.C. 103 as being unpatentable over Shibahara et al. (US Patent Application Publication 2012/0127003 A1), (“Shibahara”), in view of Mrak et al. (UK Patent Application GB 2492333 A), (“Mrak”), further in view of Sato et al. (US Patent 7,295,609 B2), (“Sato”). 
Second, Shibahara discloses the arguments as follow.  As it was discussed in the response for the Argument #1 and #2, Shibahara in paragraph [0552] discloses a scenario when the transform skip is applied to reduce calculations for the quantization and the inverse quantization. In this paragraph Shibahara also indicates that the modification of norm and weight scale factor could be done. It is noted that in his invention Shibahara multiple times describes how to calculating quantization and inverse quantization using the quantization matrix and the weight scale [Shibahara:  para. 0024-0025; 0036; 0498-0510]. It is well known in the arts that the calculation of quantization and inverse quantization using the quantization matrix requires a lot of multiplication operations. In paragraph [0555] Shibahara discloses an improvement method that uses shift and add operations for weighting of the weight scale without using multiplication operations.  Since the calculation of quantization matrix requires multiplication operations, Shibahara discloses an approach to compute quantization and inverse quantization without using multiplication operations, or in other words, Shibahara discloses an approach to compute quantization and inverse quantization without using the quantization matrix.  Shibahara however does not explicitly mention “without using the quantization matrix” in paragraph [0555]. Sato further discloses the “without using the quantization matrix” limitation as follows: ((i.e. In quantization/dequantization according to the H.26L standard, unlike the MPEG2 standard, weighting of orthogonal transform coefficients using a quantization matrix is not allowed) [Sato: col. 6, line 66 – col. 7, line 2]; (i.e. In H.26L, a parameter QP used in quantization and dequantization is defined such that QP takes a value in the range of 0 to 31 and the quantization step size is increased by 12% each time QP increases by 1) [Sato: col. 6, line 18-21]). Sato discloses that in the H.26L standards, the quantization matrix is not allowed to generate weighting of orthogonal transform coefficients during the dequantization (i.e. inverse quantization) process.  Sato further discloses that the H.26L standards use a quantization parameter, which is a number, not a quantization matrix to compute quantization and dequantization processes. In short, since Shibahara discloses most of the features of the arguments. Sato discloses further the feature “without using the quantization matrix”.  Shibahara in view of Sato disclose the arguments.
As a result, the Appellant’s arguments “Shibahara fails to disclose or suggest any embodiments not using the quantization matrix for the quantization or the inverse quantization” and “Shibahara fails to disclose or suggest the feature of performing inverse quantization process without using the quantization matrix”, and “Shibahara fails to disclose inverse quantizing quantized coefficients without using a quantized matrix.”  are not persuasive.  

Argument #4: 
The Appellant argues that “Shibahara does not switch whether to use a quantized matrix, based on whether to skip an inverse transform process” [Paragraph 3 on page 9 of the AB].    
The Examiner respectfully disagrees for at least two reasons.
First, in response to Appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the claim is rejected under 35 U.S.C. 103 as being unpatentable over Shibahara et al. (US Patent Application Publication 2012/0127003 A1), (“Shibahara”), in view of Mrak et al. (UK Patent Application GB 2492333 A), (“Mrak”), further in view of Sato et al. (US Patent 7,295,609 B2), (“Sato”). 
Second, as it is discussed in the response for the Argument # 1-3, Shibahara in paragraph [0552] discloses a scenario when the transform skip is applied to reduce calculations for the quantization and the inverse quantization. In this paragraph Shibahara also indicates that the modification of norm and weight scale factor could be done (i.e. Here, it is possible to perform these processes only when the transform target input signal has a small amount of data, and to skip the norm modification and the weighting of the weight scale with an aim to reduce the calculation amount when the transform target input signal has a large amount of data. Here, it is also possible to perform the norm modification and the weighting of the weight scale only when the modification target signal is composed of non-zero coefficients, with an aim to reduce the calculation amount.) [Shibahara:  para. 0552]. In his invention Shibahara multiple times describes how to calculating quantization and inverse quantization using the quantization matrix and weight scale factor [Shibahara:  para. 0024-0025; 0036; 0498-0510]. However, Shibahara in paragraph [0555] discloses a variation method that uses shift and add operations on the weighting of the weight scale without using multiplication operations (i.e. it is also possible to design the norm modification and the weighting of the weight scale to involve only shift and addition calculations instead of multiplications, with an aim to reduce the number of multiplications) [Shibahara:  para. 0555]. In other words, Shibahara discloses an approach to compute quantization and inverse quantization without using the quantization matrix. Sato also discloses the quantization and dequantization operations using a quantization parameter without using the quantization matrix ((i.e. In quantization / dequantization according to the H.26L standard, unlike the MPEG2 standard, weighting of orthogonal transform coefficients using a quantization matrix is not allowed) [Sato: col. 6, line 66 – col. 7, line 2]; (i.e. In H.26L, a parameter QP used in quantization and dequantization is defined such that QP takes a value in the range of 0 to 31 and the quantization step size is increased by 12% each time QP increases by 1) [Sato: col. 6, line 18-21]).  Shibahara also teaches that his system is capable to switch to different modes according to the variation ((i.e. it is also possible to switch (i) context derivation schemes in entropy decoding, (ii) internal state variables for entropy decoding, (iii) inverse quantization, and (iv) inverse scanning according to the variation) [Shibahara:  para. 0724]; (i.e. The quantization unit 1220 is capable of switching quantization accuracies) [Shibahara:  para. 0712]; (i.e. The inverse quantization unit 1320 is capable of switching scan modes) [Shibahara:  para. 0714]).  Moreover, Mrak also discloses a system that can generate signal and perform selected combination of transform modes (i.e. a system to signal the selected combination of transform modes is presented) [Mrak:  page 4, line 4-5, Table 1; Figs. 1-2]. This system can switch to appropriate transform operations, which include the transform skip, based on transform mode input (i.e. The selected transform mode must be signalled to the decoder, which then performs a combination of transform/skip transform as defined in signalling. Four transform modes are defined as shown in Table 1) [Mrak:  page 5, line 3-6, Table 1; Figs. 1-2]. Mrak further discloses an adaptive transform stage that can skip transform, modify quantization stage, replace selected transform of rows/ columns by suitable scaling step, and adapte the quantisation step if required (i.e. two implementation strategies for the adaptive transform stage are identified:  1) skipping selected transform of rows/ columns, and modifying quantisation stage. 2) replacing selected transform of rows/ columns by suitable scaling step and adapting the quantisation step if required) [Mrak:  page 8, line 25-30, Table 1; Figs. 1-2, 5-6]. Mrak also discloses that the transform coefficients can be scaled by a single value number, not by a matrix, to simplify the design for the transform skip mode (i.e. this property can further simplify the scaling design since a single value can be used to suitably scale whole row/column on which the transform is skipped) [Mrak:  page 9, line 7-9].  From the example citations above, Shibahara in view of Mrak and Sato disclose a system that based on the transform/transform skip input signal can switch to whether or not using the quantized matrix.   Hence, Shibahara in view of Mrak and Sato disclose all features of the argument.  As a result, the Appellant’s argument “Shibahara does not switch whether to use a quantized matrix, based on whether to skip an inverse transform process” is not persuasive.  

CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Philip P. Dang/Primary Examiner, Art Unit 2488                                                                                                                                                                                                  
Conferees:
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488  
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.